Citation Nr: 1509269	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  04-11 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for rheumatoid arthritis. 

2. Entitlement to service connection for peripheral neuropathy/peripheral neuritis/carpal tunnel syndrome (CTS) of the right upper extremity. 

3. Entitlement to service connection for peripheral neuropathy/peripheral neuritis/CTS of the left upper extremity.

4. Entitlement to service connection for peripheral neuropathy of the right lower extremity.

5. Entitlement to service connection for peripheral neuropathy of the left lower extremity.

6. Entitlement to service connection for erectile dysfunction (ED). 

7. Entitlement to service connection for an irregular heartbeat. 

8. Entitlement to service connection for tuberculosis. 

9. Entitlement to initial increased ratings for posttraumatic stress disorder (PTSD) with depression, rated at 50 percent disabling from February 26, 2007; at 70 percent from August 17, 2011; and at 100 percent from December 17, 2013.

10. Entitlement to an effective date for service connection for PTSD earlier than February 26, 2007.

11. Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.

(The claim for eligibility for payment of attorney fees from past-due benefits is addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Lori Chism, Attorney


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The appellant had active service from May 1966 April 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from several decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

A July 2003 rating decision, in pertinent part, denied the Veteran's claims of service connection for peripheral neuropathy. The Veteran disagreed with this decision in August 2003. In March 2004, he submitted a substantive appeal but not with regard to these issues.  An October 2007 rating decision denied claims of service connection for rheumatoid arthritis and determined that new and material evidence had not been received to reopen the claims of service connection for peripheral neuropathy for the bilateral upper and lower extremities; erectile dysfunction; irregular heartbeat; and PTSD. The veteran disagreed with this decision in November 2007 and perfected a timely substantive appeal in January 2008. 

In a June 2008 Board decision, the following were reopened and remanded: peripheral neuropathy/peripheral neuritis/CTS, of the bilateral upper extremities; peripheral neuropathy of the bilateral lower extremities; irregular heartbeat; erectile dysfunction and PTSD.  Additionally, service connection for rheumatoid arthritis was denied. 

In May 2009, pursuant to a Joint Motion for Remand (JMR), the United States Court of Appeals for Veterans Claims (Court) vacated and remanded the part of Board's June 2008 decision denying the claim of service connection for rheumatoid arthritis.  This issue was remanded in a January 2010 Board decision. 

Service connection for PTSD with depression was granted in August 2012. The procedural histories of the initial increased rating claim for PTSD with depression and earlier effective date claim for PTSD are described below. 

In July 2009, the Veteran raised a claim of service connection for tuberculosis; this issue was denied by the RO in June 2010 and he filed a notice of disagreement the same month. He perfected an appeal in July 2013. 

In December 2007, the Veteran's attorney (at the time) submitted a document stating that VA was under-rating his service-connected diabetes mellitus; in June 2008, the Board inferred a claim for an increased rating for diabetes mellitus. The RO continued the rating in June 2010, a notice of disagreement was filed the same month and an appeal was filed in July 2013. 

The issues of entitlement to service connection for an irregular heartbeat, entitlement to an effective date for PTSD earlier than February 26, 2007 and to initial increased ratings for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 

The AOJ should also note that the attorney for which the Veteran still has a fee agreement has changed her address. The Board cannot update this address in VACOLS; the AOJ needs to update the address (see February 2013 letter from Darla J. Lilley). 


FINDINGS OF FACT

1. The weight of the evidence is against a finding that rheumatoid arthritis was manifested during service or is otherwise related to the Veteran's active service or to any service-connected disability. 

2. The weight of the evidence is against a finding that peripheral neuropathy/peripheral neuritis/CTS of the right upper extremity was manifested during service or is otherwise related to the Veteran's active service or to any service-connected disability. 

3. The weight of the evidence is against a finding that peripheral neuropathy/peripheral neuritis/CTS of the left upper extremity was manifested during service or is otherwise related to the Veteran's active service or to any service-connected disability. 

4. The weight of the evidence is against a finding that peripheral neuropathy of the right lower extremity was manifested during service or is otherwise related to the Veteran's active service or to any service-connected disability. 

5. The weight of the evidence is against a finding that peripheral neuropathy of the left lower extremity was manifested during service or is otherwise related to the Veteran's active service or to any service-connected disability. 

6. The weight of the evidence is against a finding that ED was manifested during service or is otherwise related to the Veteran's active service or to any service-connected disability.

7. The weight of the evidence is against a finding that tuberculosis was manifested during service or within 3 years of active service or is otherwise related to the Veteran's active service or to any service-connected disability.

8.  Diabetes mellitus is treated by insulin and a restricted diet, but not regulation of activities and there is no diabetic retinopathy. 


CONCLUSIONS OF LAW

1. The criteria for an award of service connection for rheumatoid arthritis have not been met. 38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014). 

2. The criteria for an award of service connection for peripheral neuropathy/peripheral neuritis/CTS of the right upper extremity have not been met. 38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014). 

3. The criteria for an award of service connection for peripheral neuropathy/peripheral neuritis/CTS of the left upper extremity have not been met. 38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014). 

4. The criteria for an award of service connection for peripheral neuropathy of the right lower extremity have not been met. 38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014). 

5. The criteria for an award of service connection for peripheral neuropathy of the left lower extremity have not been met. 38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014). 

6. The criteria for an award of service connection for ED have not been met. 38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014). 

7. The criteria for an award of service connection for tuberculosis have not been met. 38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014). 

8. The criteria for an initial rating in excess of 20 percent for type II diabetes mellitus have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.119, Diagnostic Code (DC) 7913 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Regarding the claims of service connection for peripheral neuropathy of the bilateral upper and lower extremities, in December 2004 and March 2007, the AOJ satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014). In December 2004, these were claims to reopen service connection; the Board reopened the claims in a June 2008 decision. In any case, in March 2007, the AOJ notified the Veteran of information and evidence necessary to substantiate claims of service connection. He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide. 

Similarly, the claim of service connection for ED was addressed in the March 2007 letter.  The claim of service connection for tuberculosis was addressed in a September 2009 letter. The Veteran was informed of the process by which initial disability ratings and effective dates are assigned in a March 2006 letter. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Information on secondary service connection was provided in September 2013. 

In a claim for increase, such as the increased rating claim regarding diabetes mellitus, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). This was completed in September 2008.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required. Shinseki v. Sanders, 556 U.S. 396, 408-409 (2009) (the burden is on the appellant to show that a notice error is harmful).

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014). Service treatment, Social Security Administration and private records have been associated with the claims file. All adequately identified and relevant available medical records have been secured. The Veteran was afforded several VA examinations regarding his claims. For reasons explained further below, the Board finds the relevant VA examination reports are fully adequate, wholly articulate and takes into account all pertinent aspects of this case. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Regarding the claims being adjudicated in this decision, the Board finds that there has been substantial compliance regarding the directives of the last remand and the May 2009 JMR. See Stegall v. West, 11 Vet. App. 268 (1998). Substantial compliance with remand orders is all that is required under Stegall, and D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that there was no error in deviating from terms of remand order "because the Board recognized the deviation from its request, thoroughly analyzed the medical opinion provided, and provided sufficient reasons for its reliance thereon"). Moreover, with regard to the rheumatoid arthritis claim, "the parties must give clear direction to the Board of the errors that they agree are raised by the record and specify what further action the Board must take with respect to the claim." See Carter v. Shinseki, 26 Vet. App. 534, 547 (2014).  In this case, the prior remand ordered that notice be provided with respect to the rheuamatoid arthritis claim, including how to substantiate a secondary service connection claim.  This was accomplished in September 2009.  An examination was also to be afforded, and this was accomplished in May 2010.  The duties to notify and to assist have been met. 

Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014). 

Service connection generally requires evidence of (1) a current disability; (2) lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a) and includes rheumatoid arthritis (arthritis generally is listed), peripheral neuropathy, neuritis, CTS (other organic diseases of the nervous system), active tuberculosis, but not ED. See, Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013). So continuity will be considered for all service connection issues except ED. 

If certain chronic diseases become manifest to a degree of 10 percent within one year of separation from active service (three years for active tuberculosis), then it is presumed to have been incurred during active service, even though there is no evidence of such disability during service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Regulations provide that service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2014). Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated. Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id. The Court went on to state that "[P]ursuant to § 1110 and § 3.310(a), when aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation." Id. 

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established. 38 C.F.R. § 3.310(b). This baseline is to be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. Id. The rating activity is to determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. Id.

The Board must determine the value of all pertinent lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). The evaluation of evidence generally involves three steps: competency, credibility and weighing the evidence as a whole. First, the Board must determine whether the evidence comes from a "competent" source. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2) (2014). 

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372, 1377, Footnote 4 (Fed. Cir. 2007).  However, laypersons have generally been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

The Board must then determine if the evidence is credible; in determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza, 7 Vet. App. 498. The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Medical Treatise Evidence 

The Veteran's former attorney submitted many treatise articles regarding his secondary service connection claims. Most of the articles were not submitted in full, but only in part. Some articles were in support of the proposition that, in general, diabetes mellitus could go undiagnosed for years (thus, this Veteran's diagnosis date is inaccurate) and some were in support of an association between PTSD and all other disabilities.  In September 2012, the Veteran's former attorney also cited to several articles (none more recent than 1988 and one from 1936), purportedly to support the general argument that all medical conditions were secondary to all medical conditions. 

Regarding the literature citation that very old, the Board finds it suspect on its face. See Jones v. Shinseki, 26 Vet. App. 56, 64 (2012) (treatise evidence should generally be weighed by the Board rather than considered indisputable fact, "given that accepted medical knowledge changes over time"). 

Looking to other areas of law for guidance on this issue, it is clear that even the reliance on good studies that are on exactly on point, standing alone and without clinical guidance, warrants caution.  For example, "A court . . . must observe the tort law requirement that a plaintiff establish a probability of more than 50% that the defendant's action injured him. ... This means that at least a two-fold increase in incidence of the disease attributable to Agent Orange exposure is required to permit recovery if epidemiological studies alone are relied upon." In re Agent Orange Product Liab. Litig., 597 F. Supp. 740, 785, 836 (E.D.N.Y. 1984), aff'd 818 F.2d 145, 150-51 (2d Cir. 1987) (approving district court's analysis), cert. denied sub nom. Pinkney v. Dow Chemical Co., 487 U.S. 1234 (1988). See also Merrell Dow Pharm., Inc. v. Havner, 953 S.W.2d 706, 718 (Tex. 1997) ("The use of scientifically reliable epidemiological studies and the requirement of more than a doubling of the risk strikes a balance between the needs of our legal system and the limits of science"). 

Finally, although the Veteran was provided examinations to consider his medical history for each issue, the proper weight to be afforded epidemiological studies presented in a given case is an issue for the trier of fact. In re Joint E. & S. Dist. Asbestos Litig., 52 F.3d 1124, 1137 (2d Cir. 1995). See also Hodges v. Sec'y of Health & Human Servs., 9 F.3d 958, 967 (Fed. Cir. 1993) ("[T]he fact finder must decide the reliability, consistency and probative value of the scientific evidence, with guidance of scientific opinion."). The argument can be extended to internet articles which, in general, are regarded with less esteem than a scholarly journal. 
In general, the Board has considered the medical literature submitted by the Veteran, but finds that it is of limited probative value. The subject of the articles is sufficiently similar to raise the possibility of a link between service-connected disabilities and the nonservice-connected disabilities. However, in general, results from the articles were expressed as preliminary and the authors could not explain why the observed correlations would occur.  Even where the articles were authored by VA itself, the medical literature raises only a speculative possibility of such a link.  Moreover, such studies do not take into consideration the personal medical history of the claimant in this case.  As explained further below, the VA medical opinions are more probative, because they are a product of consideration of the Veteran's relevant history, a review of the file, as well as medical literature and include a rationale specific to the Veteran.  The evidence does not show that a nexus is as least as likely as not.

Rheumatoid Arthritis

The Veteran is currently service-connected for diabetes mellitus, type II (since November 2004) and PTSD (granted in 2012 and assigned an effective date from December 2007).  He contended, via his former attorney in December 2007, that there was an increased risk of rheumatoid arthritis in patients with diabetes mellitus; in support an article from arthritissupport.com which stated that smoking, diabetes, and a short period of fertility in women were associated with the development rheumatoid arthritis. (The record is replete with notations that the Veteran has been a smoker for years.)  Articles were also included stating that diabetes mellitus, type II can go undiagnosed for years. Further, a VA course transcript from the National Center for PTSD was submitted stating that PTSD is associated with increased odds of many chronic diseases; the point of this transcript was to show that PTSD can be related to poor health generally. 

As stated, the Board denied entitlement to service connection for rheumatoid arthritis in June 2008.  In May 2009, a JMR found that the Board did not consider rheumatoid arthritis on a secondary basis and that medical treatise evidence needed to be considered.

In August 2010, more internet and research articles were submitted, to include one regarding PTSD and autoimmune diseases, which essentially found that chronic PTSD was associated with many diseases, to include autoimmune disease and rheumatoid arthritis.  A partial excerpt of an editorial article from the Journal of Rheumatology entitled "Rheumatoid Arthritis and Diabetes Mellitus: Evidence for an Association?" was also submitted. This was followed by more medical treatise submissions in October 2011 (usually not an entire document, just portions), many of which were put forth to support the argument that the Veteran might have had diabetes mellitus before he was actually diagnosed in August 2002.  Another article was issued by the President's Council on Physical Fitness and Sports regarding the hazards of sedentary living and another was a VA/DoD clinical practice guideline for the management of PTSD regarding best practices for treating PTSD patients (to include improving management of PTSD symptoms when they are complicated by the presence of a medical or psychiatric comorbidity). 

The Veteran does not allege that he had rheumatoid arthritis in or continuously since service.  At separation in April 1968, he denied swollen/painful joints as well as arthritis or rheumatism a report of medical history (RMH).  In September 2002, Dr. R.B., a neurologist took the Veteran's past medical history after he had a work-related shoulder injury and noted that he had no other prior hospitalizations or injuries. He was on no medicines and smoked cigarettes. At the October 2002 VA Agent Orange examination, the Veteran reported being diagnosed with arthritis not otherwise specified in 1992, but not rheumatoid arthritis. At that time, gait was normal and he had normal range of motion in all joints. 

Regarding the time of diagnosis of rheumatoid arthritis, in a March 2003 letter, the Veteran's wife (a licensed vocational nurse) noted the Veteran's pain generally, as well as sometimes having to manually lift his limbs.  She also described redness. When filling out his authorization and consent form for VA to request records, the Veteran reported to VA he was treated by rheumatologist Dr. R.P. starting in April 2004. Dr. R.P.'s initial record from April 2004 noted the chief complaint was questionable rheumatoid arthritis and stated that the Veteran had blood work in fall 2003 that showed rheumatoid arthritis.  Most other records support that the Veteran first was diagnosed with rheumatoid arthritis in 2003 or 2004 (see September 2005 VA primary care and September 2006 and June 2007 VA rheumatology records, as well as the April 2006 VA heart examination report). 

Regarding etiology, a May 2010 VA examiner stated that it was unlikely that the Veteran's rheumatoid arthritis was due to his diabetes mellitus and noted that standard references, including Harrison's Principles of Internal Medicine, stated diabetes has not been found to cause rheumatoid arthritis.  However, this opinion did not address secondary aggravation. 

In February and March 2011, VA rheumatology notes show that a VA registered nurse (RN) was unable to relate his diabetes mellitus to his rheumatoid arthritis, that the rheumatology department had nothing to support his assertion that his rheumatoid arthritis is related to his service-connected diagnosis of diabetes mellitus and that the RN informed the Veteran only the RO could determine if rheumatoid arthritis was the result of diabetes mellitus or not. 

In March 2013, a VA contract examination report showed many factual mistakes (such as an inaccurate diagnosis date). Regarding aggravation and whether a baseline level of severity of rheumatoid arthritis could be determined based upon medical evidence available prior to aggravation or the earliest medical evidence following aggravation by DM, the contract examiner simply stated: "His condition is worse at this point than when he was serving in the Army." The examiner stated he retired in 2001 "unable to use joints the date of 2006 he has been on Humira and Methrotrexate medication being prescribed." Then the examiner went on to state that diabetes commonly aggravates joint disease and the polyneuropathy, which in turn also aggravates rheumatoid arthritis. This report was inadequate in its rationale. 

A June 2013 VA opinion was sought.  The examiner first stated there was no way to determine a baseline level of severity of the rheumatoid arthritis based upon the medical evidence available. The examiner explained that the date of the diagnosis of the DM and the RA (which could not be confirmed) was approximately the same; this is supported by a review of the record.  Regardless of an established baseline, the rheumatoid arthritis was not at least as likely as not aggravated beyond its natural progression by diabetes mellitus.  The examiner pointed out the many factual inaccuracies shown in the March 2013 VA contract examination report. The examiner stated there was no medical evidence that the Veteran's rheumatoid arthritis had been aggravated beyond its natural progression the diabetes mellitus. The report again cited to Harrison's and noted that the exact cause of rheumatoid arthritis remained unknown, but its characteristic feature is persistent inflammatory synovitis, usually involving peripheral joints in a symmetric distribution. Such a problem is not affected, aggravated or caused by diabetes mellitus, polyneuropathy or weight gain. The examiner also pointed out that one cited study only applied to women and, in any case, did not support that diabetes caused or aggravated rheumatoid arthritis.

Regarding competency, the Veteran would be competent to report his symptoms of rheumatoid arthritis under 38 C.F.R. § 3.159(a)(2), however, this disease does require a certain expertise and laboratory testing. See Woehlaert, 21 Vet. App. 456. 

Further, the Board assigns less weight to the Veteran's assertions generally because of a pattern shown throughout the record for either not providing an accurate history to clinicians or purposefully attempting to mislead them for various reasons.  For example in September 2002, the Veteran denied alcohol or drug abuse when relating his past medical history to a private clinician, as he did at many points throughout the record (see also September 2006 rheumatology record and December 2007 worker's compensation vocational evaluation). However, other records and documents show an apparent longstanding problem with alcohol (see October 2002 VA Agent Orange examination, March 2005 wife letter, and May 2011 SATP assessment). Apparently, he still has a problem being truthful to clinicians. (See August 2013 VA records where the Veteran lied to his primary care physician about multiple prescriptions resulting in the physician's conclusion that he was abusing benzodiazepines). The Board is left with no alternative but to rely on the objective record as much as possible and assigns the Veteran's assertions regarding his symptoms and medical history very little weight. Caluza, 7 Vet. App. at 511. 

The Board finds the June 2013 VA opinion to be the most probative evidence in the file as it shows the record was reviewed, the facts cited were consistent with the evidence, and a medical opinion was given based on the examiner's experience and reliable medical research. While less explanatory, the 2011 treating VA rheumatology notes also are consistent with the opinion. The Board assigns the June 2013 opinion great weight. 

Due to the errors and nonresponsiveness of the March 2013 contract VA examination report, it is assigned less weight. 

The Board finds the first element of service connection is fulfilled in that there is a current diagnosis of rheumatoid arthritis; however, the evidence shows no allegation of symptoms, complaints or a diagnosis in service. As a result there can be no service connection on a direct basis or via continuity of symptomatology and the Veteran does not seem to pursue that avenue of entitlement. See Shedden, 381 F.3d at 1167. 

Regarding secondary service connection, it is not shown that rheumatoid arthritis is due to or the result of any service-connected condition. See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. 439.  The evidence, to include the medical treatise submissions, does not establish that rheumatoid arthritis is proximately due to or the result of a service-connected disability. To the extent that medical treatise evidence raises the fact that there may be associations of different disabilities with rheumatoid arthritis, the other medical evidence in the file does not support proximate cause as directed by § 3.310.  In addition to the reasons for discounting the medical literature submitted as explained above, the Board finds that the partial excerpt of article from the Journal of Rheumatology entitled "Rheumatoid Arthritis and Diabetes Mellitus: Evidence for an Association?" was clearly labeled as an editorial, not fact.

Finally, as no baseline may be determined based on the medical evidence, there is no prevailing on the basis of secondary aggravation for any disability. 38 C.F.R. § 3.310(b). The evidence is not in equipoise, the reasonable doubt rule is not applicable and the claim is denied. See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014). 

Peripheral Neuropathy/Peripheral Neuritis/CTS of Upper Extremities and Peripheral Neuropathy of the Lower Extremities

In addition to the principles of service connection noted above, if a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service, the veteran is entitled to a presumption of service connection even though there is no record of such disease during service. 38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. § 3.307, 3.309(e) (2014). The enumerated diseases include early-onset peripheral neuropathy, but the regulation also states they must be manifested within a year of the last exposure to an herbicide agent during service. 38 C.F.R. § 3.307(a)(6)(ii) (2014). 

Along with the medical treatise information submitted that was described above (some of which potentially pertains to this issue) the Veteran originally simply contended in his November 2002 claim that he his "hands and arms fall asleep." In March 2003, a letter from his wife stated she observed him in pain around his shoulders arms, and hands. He complained that his fingers were numb and on other days he had pain through legs to feet. In March 2005, he stated at a VA psychology appointment that his feet burned ever since return from Southeast Asia. In December 2007, the Veteran's attorney submitted an excerpt of a medical text shows that diabetes mellitus often exists long before it is diagnosed. The same month, the Veteran wrote to his attorney asserting that he had peripheral neuropathy in his legs and hands. He noted he also had six neck operations caused by an work accident as well as CTS. 

The Veteran originally filed claims for neck, bilateral shoulder and bilateral elbow disabilities; these claims were denied by the Board in June 2008 and are no longer on appeal (see also May 2009 JMR and Order requesting the Court not disturb these issues).

A review of service treatment records shows that at separation in April 1968 the Veteran denied neuritis on a RMH. 

Between service and filing his claim, the Veteran suffered an intervening injury at work. An August 2002 statement of the attending physician, Dr. S.W., noted that the Veteran primarily had a right shoulder tear, but also arthritis of the right shoulder, and bilateral CTS. He stopped working in May 2002 due to disability. In September, Dr. R.B., neurologist determined after evaluation that the Veteran had bilateral CTS, cervical spondylosis and radiculopathy, and internal derangement of the left shoulder (see also September 2002 EMG and October 2002 MRI). In July 2003, a SSA decision basically reflected Dr. R.B.'s conclusions and noted his problems started with a right shoulder injury at work in August 2001. In March 2009, a worker's compensation determination found the Veteran was to be compensated for injuries to his left and right hand, right shoulder and neck. 

After the intervening injury, in January 2004 Dr. T.T. wrote to VA stating the Veteran had type II diabetes mellitus/metabolic syndrome and he was under treatment with medication. Dr. T.T. also wrote: "No organ complication Peripheral Neuropathy (sic)."

Some VA records expressed that the etiology of the PN was unknown (see February 2006 VA primary care record). In a September 2006 VA rheumatology record the Veteran told the doctor that about ten years prior, he began having burning pain in his feet "that went on for about 5 years in the year 2000-2001." He also told the VA doctor about his worker's compensation related cervical spine problems; the doctor noted that the records from his past surgeries were not available. He also had shoulder operations and CTS.  He admitted to smoking, but not alcohol abuse. The diagnosis was peripheral neuropathy, which could be due to diabetes mellitus and preceded the diagnosis, but the doctor could not exclude a component of neuropathy that was also due to the rheumatoid arthritis. Also, the VA doctor could not fully exclude the fact that some of the symptoms in the arms might be due to the cervical spine problems.

Some VA records simply noted the Veteran's history, to include his work injuries, follow up surgeries and neuropathy (see April 2006 VA heart examination report). Other records show that clinicians sometimes just accepted the Veteran's report of diagnosis dates or that his neuropathy was definitely due to diabetes mellitus (see November 2010VA physical therapy record and March 2013 rheumatoid arthritis VA examination report). 

An August 2006 VA addendum record did note findings of NCS confirmed a diagnosis of mild axonal sensorimotor peripheral neuropathy and that the Veteran was receiving medication for neuropathy. 

Originally, the Veteran asserted, and his clinician claimed, that peripheral neuropathy was due to Agent Orange exposure. In March 2003, Dr. D.R.B., the Veteran's treating neurologist stated the Veteran was exposed to Agent Orange. Over the last ten years, he developed ascending weakness with loss of sensation and an examination shows reduced peripheral reflexes, muscle atrophy, and leg weakness. An EMG showed evidence of axonal neuropathy and peripheral neuropathy of axonal variety is a well-known complication of Agent Orange and this appeared to be a direct result of Agent Orange in the Veteran. He essentially repeated this opinion in June 2005. 

In May 2003, a VA examination report for scars noted signs and symptoms of peripheral neuropathy in both feet and the Veteran attributed the problem to Agent Orange. He had a loss of pinprick and touch midway down his tibia and onto his feet. He may have had peripheral neuropathy, etiology unknown, possibly secondary to Agent Orange or mild diabetes mellitus. The impression was apparent peripheral neuropathy in the lower extremities to a mild degree with the neurological findings of peripheral neuropathy. However, his work injuries were also noted. No conclusion was given regarding etiology. A September 2004 VA examination for diabetes mellitus showed that complications of diabetes mellitus included sensory neuropathy, but this report did not seem to note the intervening injury for the bilateral upper extremities.

A new opinion was requested as the intervening injury and its residuals needed to be addressed. A January 2005 VA examination report showed the Veteran had numbness and tingling of his legs along with burning and progressive severity for approximately 10 years. He had an EMG dated December 2004 showing peripheral neuropathy of his lower extremities. These symptoms extended up to the level of his knees bilaterally. He has also had numbness and tingling of his hands for 10 years with his hands going to sleep, pain with trying to write or do any activity. He was diagnosed with bilateral CTS in 2002. He had CTS operations in 2003 and 2004 with little benefit. He continued to be symptomatic. The impression was peripheral neuritis of arms and hands of 10 years duration, with status post carpal tunnel operative procedures in 2003 and 2004. The examiner stated that the sensory neuropathy of the arms and legs was not due to diabetes in that they preceded the diagnosis of diabetes by some 10 years. 

The 2008 Board remand requested the examiner to address the medical literature regarding the onset of diabetes mellitus being earlier than the diagnosis.  However, the November 2009 VA examination report noted that no file was available (the file was likely in Washington, D.C. as the Veteran had filed an appeal regarding his claim of service connection for rheumatoid arthritis during this timeframe). As a result, the examiner could not consider the medical literature and had to rely on the Veteran's report. The Veteran reported onset of neuropathic symptoms in 2002. He developed symptoms progressively first in feet and legs and now is having some numbness and tingling discomfort in both hands. The examiner did note the rheumatoid arthritis co-morbid condition and difficulties in feet, back and neck areas from rheumatoid arthritis disease. So without the ability to consider all the facts, the diagnosis was peripheral neuritis of arms and hands, 13 years duration and status/post carpal tunnel operative procedures in 2003 and 2004.  The disorder was deemed less likely than not related to diabetes mellitus since it preceded the diabetes mellitus by years.  CTS, was not likely due to diabetes mellitus nor was peripheral neuropathy of the bilateral lower extremities diagnosed prior to diabetes and is less likely than not secondary to diabetes mellitus. 

In August 2011, a new examination was given and the claims file was reviewed. The examiner summarized the relevant details. For the bilateral lower extremities, peripheral neuropathy symptoms of numbness/tingling existed for the past 15 years or more with nothing aggravating them.  There was also a history of lumbar degenerative disc disease with radiating pain "for years." With respect to the bilateral upper extremities, the Veteran stated that his numbness and tingling started before a cervical spine injury in 2001 and has continued; he had seven different neck surgeries. He also had surgeries on both shoulders for a work injury. Physical examination confirmed pinprick sensation loss. The examiner opined that peripheral neuropathy of both lower extremities was less likely than not related to diabetes since he has had these complaints of his feet and legs for fifteen years or more. He also now had disc disease of the spine which could contribute to his pain in his legs and neuropathy in his legs.  Therefore, it was less likely than not related to diabetes. Tingling and numbness sensation in both arms and hand more likely than not related to his cervical spine disc disease with seven different surgery and carpal tunnel syndrome surgeries and less likely than not related to diabetes. 

As the prior opinion did not acknowledge the medical literature, another opinion was requested. A January 2013 VA examination report indicated that there was no diabetic peripheral neuropathy, nephropathy or renal dysfunction or retinopathy. No other disability, to include peripheral neuropathy, was aggravated either. Asked if macrovascular complications could have occurred earlier; the examiner again pointed out that the Veteran was diagnosed with diabetes mellitus in 2004 after being treated for rheumatoid arthritis. Another part of the report noted a diagnosis of peripheral neuropathy, but it was specifically radiculopathy of the bilateral lower extremities and CTS of the bilateral upper extremities. Symptoms and EMG studies from September 2002 and August 2006 showed CTS in the bilateral upper extremities and mild radiculopathy while the bilateral lower extremities had mild axonal sensorimotor peripheral neuropathy. 

The examiner cited to evidence in the file of CTS, neck problems and shoulder problems. Then the examiner stated bilateral upper extremities of CTS and lower extremity peripheral neuropathy were less likely as not due to or caused by diabetes mellitus. The Veteran was diagnosed with DM in 2004 and reported symptoms of bilateral upper and lower extremity peripheral neuropathy since 1968. He was diagnosed with bilateral upper extremity CTS in 2002 via EMG. He underwent multiple cervical surgeries since 2001 and had multiple shoulder surgeries. He had a history of degenerative disc disease. The information provided via the medical treatises did not pertain to the Veteran as he had diagnostically proven etiologies for his symptoms and condition; additionally, he was diagnosed with diabetes mellitus in 2004, after being treated long-term for rheumatoid arthritis with high dose steroids. 

Regarding competency, the Board finds that under 38 C.F.R. § 3.159(a)(2) the Veteran would be competent to relate when symptoms started in describing the history of neuropathy; however, due to the fact that he has rheumatoid arthritis and an intervening work injury further expertise is needed in this case. See Jandreau v. Nicholson, 492 F. 3d at 1377, Footnote 4; Woehlaert, 21 Vet. App. 456. 

Further, even if he was competent, the separation RMH shows that he denied neuritis in 1968 and, as noted above, the record demonstrates a pattern of the Veteran reporting conflicting facts to medical personnel. His statements regarding his medical history are assigned very little weight. Caluza, 7 Vet. App. at 511. 

Given a review of all the evidence, the Board finds the January 2013 VA opinion to be the most probative, given that it shows the medical history, current findings, medical literature, and Veteran's assertions were considered. See Nieves-Rodriguez, 22 Vet. App. 295. 

The record supports that the Veteran had peripheral neuropathy symptoms prior to the diabetes mellitus diagnosis (see March 2003 Dr. D.R.B letter noting symptoms since 1993), not during the timeframe diabetes mellitus was diagnosed in 2004 (compare with the Veteran's assertions in the November 2009 VA examination report). However, the record does not show that the Veteran had peripheral neuropathy since 1968, as he reported at the January 2013 VA examination as he denied neuritis at separation. Further, the evidence shows for the upper extremities he suffered a work-related injury around 2002 and he was diagnosed with rheumatoid arthritis in 2003. 

The herbicide presumption does not apply here because there is no diagnosis of early-onset peripheral neuropathy manifested within a year of the last exposure to an herbicide agent. 38 C.F.R. § 3.307(a)(6)(ii). There is no support for any contention that the Veteran's neuropathy is due to Agent Orange. Further, continuity of symptomatology is not shown, as symptoms appear to have begun in the 1990s.  Moreover, as the January 2013 examiner related the current neuropathy to other diagnosed problems, to include rheumatoid arthritis and an intervening work injury, service connection on a direct basis is not warranted. Shedden v. Principi, 381 F.3d at 1167; Walker, 708 F.3d at 1337.

The examiner also explained that the medical treatises were not applicable in this case, where records were available to document the Veteran's medical history. Therefore a relationship, to include causation or aggravation between the current service-connected disabilities and the neuropathy was not possible. As the January 2013 VA examiner pointed out, the Veteran did not have diabetic peripheral neuropathy, he had neuropathies specifically due to other problems. See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. 439. The evidence is not in equipoise, the reasonable doubt rule is not applicable and the claim is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014). 

Erectile Dysfuntion (ED)

The claim of service connection for ED was originally denied by the RO in 2004. The Veteran filed a new claim in February 2007 and it was reopened and remanded by the Board in June 2008 due to the submission of medical treatises. 

No mention of symptoms, complaints, or diagnoses of ED are shown in the service treatment records. Private records dated in July 1980 show that the Veteran desired no more children and had a vasectomy.  In February 1993, his clinician noted the Veteran had impotency and "lack of desire." The clinician felt it revolved around his father's death, but prescribed testosterone. In October 1998, this clinician noted he was followed for mild benign prostatic hypertrophy and impotency. Genitalia were normal with no Peyronie's. 

In October 2002, a VA Agent Orange examination showed the Veteran reported "prostate trouble" or hesitancy since 1968. He reported a "smushed left testicle" from boot camp in 1967. He did report ED. The exam revealed a misshapen left testicle with no inguinal mass/hernias. The assessment was prostatic hypertrophy. A prostate examination was normal. In September 2004, a VA diabetes mellitus examination showed the Veteran had ED, which was diagnosed prior to the diabetes mellitus in 1992. The impression was new onset diabetes mellitus, with complications of ED, although ED was present prior to the time diabetes mellitus was discovered. In January 2005, a VA peripheral neuropathy examination report noted the Veteran had ED since 1992 for a period of 12 years. The impression was ED for 12 years with minimal treatment benefit.  ED was found less likely than not related to diabetes since it preceded diabetes by two years. 

In December 2007, as noted above, the Veteran's attorney submitted medical treatise evidence regarding diabetes mellitus and PTSD. In May 2008, a Health and Human Services and National Institute report on the sexual and urologic problems of diabetes was also submitted. 

The November 2009 VA examination report came to the same conclusions as the earlier ones, noting ED and stating: "Vet has used testosterone for decreased libido and hypogonadism that is also as likely as not influenced by his RA treatment." It also noted the records showed an ED onset in 1992 that preceded diabetes over 11-12 years and was less likely than not related to diabetes mellitus. 

The January 2013 VA examination report also came to the same conclusion, although it noted that this time the Veteran stated a penis deformity started in 1950 (Peyronie's), hypogonadism started in 1993 and that testicular trauma occurred in 1966. He explained that he was kicked in the testicles in service and claimed he was in the hospital for two weeks where he thought doctors discussed removing his testicle. The examiner stated documentation for a hospital stay was not in the file, but there was a diagnosis of a herniorrhaphy on the exit examination. 

The Veteran reported that he started having symptoms of ED in 1992 when his father died. Regarding etiology of ED, the DBQ initially stated "unknown" but went on to state that ED was at least as likely as not attributable to Peyronie's and hypogonadism. ED was not due to or caused by DM.  The reasons for that conclusion were that he was diagnosed with diabetes mellitus in 2004 and had symptoms of ED since 1992. He had hypogonadism and a longstanding history of tobacco use. The information provided via the medical treatises did not pertain to the Veteran as he had diagnostically proven etiologies for his symptoms and condition. 

The Veteran would be competent to report his symptoms of ED, but due to his multiple comorbidities expertise is required in determining etiology. 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F. 3d at 1377, Footnote 4; Woehlaert, 21 Vet. App. 456.

To the extent that the Veteran may have asserted that his ED could be attributable to his testicular trauma in service, the file reflects the Veteran had several children and requested a vasectomy in 1980 (as was noted in the January 2013 report). His Peyronie's was also not likely from 1950, as he asserted; the 1998 records show that it was absent at that time. The Veteran is not a reliable historian and his statements are assigned less weight. Caluza, 7 Vet. App. at 511. 

The Board finds the January 2013 VA examination report to be highly probative as it reflects file review, an accurate history (minus some aspects of medical history as related by the Veteran), review of the medical treatise evidence submitted and consistency with past examinations and reports. See Nieves-Rodriguez, 22 Vet. App. 295. 

Direct service connection is not warranted, given a lack of in-service incurrence or aggravation of ED or nexus. Shedden v. Principi, 381 F.3d at 1167. As explained, the evidence does not show a relationship between ED and a service-connected disability; secondary service connection or aggravation is not warranted. 38 C.F.R. § 3.310; Allen, 7 Vet. App. 439. The evidence is not in equipoise, the reasonable doubt rule is not applicable and the claim is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014). 

Tuberculosis

The Veteran filed his claim of service connection for tuberculosis in July 2009. That same month, his attorney submitted one article on "Diabetes mellitus and tuberculosis ... from Diabetic Unit of Bombay Hospital, Bombay)." There is no date, but citing references are from the 1960s. She also submitted a Pub Med abstract from 2008 stating that diabetes mellitus was associated with an increased risk of tuberculosis regardless of study design and population. Another Pub Med article addressed diabetes mellitus increasing the odds of developing tuberculosis, especially in young people and in developing countries with a high background incidence of tuberculosis. In August 2010, the attorney sent further articles on diabetes and tuberculosis from September 1959 and an abstract on diabetes mellitus increasing the risk of active tuberculosis from July 2008.

A review of the record does not support a finding that tuberculosis occurred in service or soon after service.  The evidence shows that upon enlistment in November 1965 a RME showed a chest X-ray was normal and in an April 1968 RMH the Veteran denied having any blood relation who had tuberculosis, denied having tuberculosis and denied ever living with anyone who had tuberculosis. More recent records showed the Veteran's lungs were clear (see, for example, VA examination reports for September 2004, January 2005, and April 2006). 

In September 2006, a VA rheumatology record noted a purified protein derivative (PPD) skin test done prior to starting Humira (a medication for rheumatoid arthritis a couple years ago). Another record noted mild interstitial lung disease and mild chronic obstructive pulmonary disease (COPD). The Veteran was followed for nodules found via a chest CT scan (see October 2007 and February 2008 VA pulmonary records). In March 2009, a VA rheumatology record noted a PPD reading was positive; the Veteran was called to discuss treatment for a latent tuberculosis infection.  In February 2014, a VA addendum record noted a chest X-ray showed pulmonary emphysema without active cardiopulmonary disease. 

In November 2009, a VA examination report for mental disorders showed the Veteran's report that he currently had tuberculosis. 

The Veteran was provided a VA examination in May 2010. It had been noted that the Veteran's previous rheumatologist had performed the tuberculosis test and found it to be negative on two occasions; on this occasion it was found to be positive. This test was done because the Veteran was to be placed upon an anti-rheumatoid drug, which can cause activation of latent tuberculosis. The veteran was evaluated for tuberculosis and found not to have any evidence of active tuberculosis. A chest X-ray showed some small scars, but no evidence of active disease. As a precaution, he was placed on isoniazid for six months, which is standard treatment for conversion of a tuberculosis test from negative to positive to prevent active tuberculosis. The diagnosis was latent tuberculosis. 

The examiner explained that the Veteran was found to have no active tuberculosis. The examiner explained that the cause of latent tuberculosis is exposure to an individual who had active tuberculosis. The exposed individual usually does not become ill, but develops immunity preventing active infection, and when the skin test is done, it shows a change from negative to positive. There are medical studies that have shown an increased incidence of active tuberculosis in persons with diabetes. However, the Veteran did not have active tuberculosis. However, the development of latent tuberculosis is unlikely to be due to the Veteran's diabetes, as there has been no evidence that diabetes causes increased susceptibility to latent tuberculosis.

The Veteran has not reported tuberculosis symptoms and a discussion of his competence or credibility is not necessary.  Clearly expertise is required in this area where laboratory testing and interpretation is needed. Jandreau v. Nicholson, 492 F. 3d at 1377, Footnote 4; Woehlaert, 21 Vet. App. 456.

The Board finds the May 2010 opinion to be the most probative in the file, as the examiner related a full history of the latent tuberculosis along with an explanation of how medications from nonservice-connected rheumatoid arthritis may affect latent tuberculosis. The examiner also explained the difference between latent and active tuberculosis. Further, it noted the lack of a connection between service-connected disabilities and a latent condition. The Board notes that latent also means "concealed; not manifest; potential; dormant; quiescent." Dorland's Illustrated Medical Dictionary, p 1023 (31st ed. 2007).

In addition to the concerns regarding the limits of medical treatise evidence explained above in this decision, the Board finds that submitting an undated study that occurred in India with citing references from the 1960s and another article from 1959 without further explanation is not especially helpful to this Veteran's claim. See Jones, 26 Vet. App. at 64. Regarding the incidence of tuberculosis in developing countries, throughout the record the Veteran freely admitted that in his job after service he was stationed in many different developing countries (see for example, the December 2007 vocational rehabilitation record that noted he was posted in Algeria for 18 months) which may have put him at an increased risk to being exposed to persons with tuberculosis. However, overall these articles do not help resolve this issue and the Board assigns this evidence little weight. 

Relying on the May 2010 opinion, the Board finds that the preponderance of evidence is against a finding that the Veteran has active tuberculosis that is related to service. The evidence does not show a diagnosis of tuberculosis within three years of his discharge from service and he had not been shown to have active tuberculosis; the presumption of service connection for chronic diseases does not apply. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. Further, the evidence does not show continuity of symptomatology as the Veteran has not reported symptoms of latent tuberculosis. See Walker, 708 F.3d at 1337. The Board does not find evidence of in-service incurrence or aggravation tuberculosis and a nexus which is necessary for direct service connection. Shedden, 381 F.3d at 1167.

As the examiner explained, the Veteran did not have active tuberculosis and the medical studies addressed active, not latent tuberculosis. Further, the relationship between nonservice-connected rheumatoid arthritis and tuberculosis was discussed and the Board does not see how aggravation could possibly occur for a latent or quiescent problem as there is no way increase could be established; secondary service connection or aggravation is not warranted. 38 C.F.R. § 3.310(b); Allen, 7 Vet. App. 439. The evidence is not in equipoise, the reasonable doubt rule is not applicable and the claim is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014). 




Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014). 

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In addition, the entire history of a veteran's disability is also considered as well as the ability of a veteran to function under the ordinary conditions of daily life. 38 C.F.R. § 4.10. If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2014). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease/disability and above all, coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21 (2014). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are appropriate for an increased rating claim or in the adjudication of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Hart v. Mansfield, 21 Vet. App. 506 (2007); Fenderson v. West, 12 Vet App 119 (1999). 

Diabetes Mellitus

The Veteran's diabetes is currently rated under 38 C.F.R. § 4.119, DC 7913. Under DC 7913, a 20 percent rating is warranted when the diabetes requires the use of insulin or oral hypoglycemic agent, and a restricted diet. A 40 percent rating is warranted for diabetes that requires insulin, a restricted diet, and regulation of activities. A 60 percent rating is warranted for diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. A 100 percent rating is warranted when diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. Id. 

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities. 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in DC 7913). Medical evidence is required to show that occupational and recreational activities have been restricted. Middleton v. Shinseki, 727 F.3d 1172 (Fed. Cir. 2013); Camacho v. Nicholson, 21 Vet. App. 360 (2007). 

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under DC 7913. 38 C.F.R. § 4.119, DC 7913, Note (1) (2014). 

Prior to time period on appeal, a September 2004 VA diabetes mellitus examination noted background proliferative retinopathy with no hospitalizations a September 2007 VA primary care record noted a private clinician, Dr. H.G.L. found mild background diabetic retinopathy both eyes. 

During the time period on appeal a June 2009 VA ophthalmology record cleared the Veteran for right cataract surgery and did not mention diabetic retinopathy. In November 2009, a VA diabetes mellitus examination showed there was no hospitalization for ketoacidosis or hypoglycemic reactions. He was on a restricted diet. He did not have weight gain. He did not have restricted activity on account of diabetes. He was on metformin and saw a provider every four months. He did not have hypertension or vascular/heart disease. 

Bladder or bowel functional impairment was described. He had increased daytime frequency (every 1 1/2 hours), nocturia (twice per night) and some hesitancy in starting urine stream. He had no history of renal stones and had his last urinary tract infection, one year ago. Prostatism systems have been noted with some hesitancy in starting urine stream. No history hematuria or dysuria. Bowels were not regular since he often had only "1-2 bowel movements weekly." However, a colonoscopy was done 2-1/2 years ago in Waco and was then noted to be normal. There was no history now of any rectal bleeding but does have sometimes with the known hemorrhoids. No cancer of colon has been diagnosed. 

All symptoms were discussed at the examination; the Veteran spends most of his time watching TV and was retired. He had no rash or skin abnormalities. Laboratory testing showed diabetes mellitus was in excellent control.

An accompanying VA eye examination report noted diabetes mellitus, but no diabetic retinopathy was found. He had pseudophakia of the right eye and had a corneal transplant one month prior.

Several other VA records note the Veteran does not have diabetic retinopathy (see April 2010 VA eye clinic record, November 2012 and January 2014 VA ophthalmology records). A June 2010 VA eye examination addendum also explained that cataracts were not due to diabetes mellitus. 

In January 2013, a VA examination report again noted the Veteran was prescribed an oral hypoglycemic agent. He did not require regulation of activities as part of medical management of DM. He visited diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month. He had no hospitalizations. He had no unintentional weight loss attributable to DM. He had no diabetic peripheral neuropathy, nephropathy or renal dysfunction or retinopathy. He had no skin, hypertension, peripheral vascular disease, stroke, eye or other complication due to ED. Diabetes mellitus did not impact his ability to work. In January 2013, a VA examination for ED explained that benign prostatic hypertrophy caused voiding dysfunction and its complications. 

Given the evidence, the Board does not find evidence of regulation of activities which would warrant a rating higher than 20 percent for diabetes mellitus under DC 7913. See 38 U.S.C.A. §§ 1155, 5107(b); Camacho, 21 Vet. App. at 360; 38 C.F.R. §§ 4.7, 4.119, DC 7913. Further, the records during this time period on appeal make clear the Veteran does not have diabetic retinopathy (or any eye problem related to diabetes mellitus) and to the extent he has any urinary dysfunction, it is related to nonservice-connected benign prostatic hypertrophy. ED and peripheral neuropathy are addressed above.

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible. See Hart, 21 Vet. App. at 509-510. However, the record does not support the assignment of different percentage evaluations during the time period on appeal. No staged rating is warranted.

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria fully contemplate the Veteran's disability as noted above. Other separate compensable ratings for manifestations of diabetes mellitus were considered. See 38 C.F.R. § 4.119, DC 7319, Note 1. 

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted. 38 C.F.R. § 3.321(b)(1). 

Finally, the record shows the Veteran stopped working due to a work injury on or about 2002. However, a total disability for individual unemployability (TDIU) due to diabetes mellitus was not raised by the Veteran. His May 2013 TDIU application listed PTSD and rheumatoid arthritis as the reasons he could not work. He told a VA nurse he was seeking employment in July 2013. In March 2014, the TDIU claim was granted from August 2011 and he received a total rating for PTSD since December 17, 2013. Under the circumstances TDIU is not for consideration prior to those time periods. See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 


ORDER

Service connection for rheumatoid arthritis is denied. 

Service connection for peripheral neuropathy/peripheral neuritis/CTS of the right upper extremity is denied. 

Service connection for peripheral neuropathy/peripheral neuritis/CTS of the left upper extremity is denied. 

Service connection for peripheral neuropathy of the right lower extremity is denied. 

Service connection for peripheral neuropathy of the left lower extremity is denied. 

Service connection ED is denied. 

Service connection for tuberculosis is denied. 

An increased rating for diabetes mellitus in excess of 20 percent is denied. 


REMAND

The Board finds the March 2013 VA examination report regarding service connection for an irregular heartbeat is inadequate and states the Veteran has ischemic heart disease, which is not of record. A new examination is required. See Stegall v. West, 11 Vet. App. 268 (1998).

In August 2012, the RO granted the claim of PTSD and assigned ratings of 50 percent disabling effective February 26, 2007 and 70 percent effective August 17, 2011. A notice of disagreement (NOD) with the assigned ratings and effective date was filed in August 2012. In March 2014, the RO issued a rating decision ignoring the August 2012 NOD and acting as if the Veteran had simply filed a new claim in July 2013; no statement of the case was ever issued regarding the effective date assigned or the increased rating claim. As a result, the claim is remanded for a statement of the case (SOC). See Manlincon v. West, 12 Vet. App. 238 (1998). 

Accordingly, the case is REMANDED for the following action:

1. Send the file to a VA examiner for a medical opinion regarding whether the Veteran has any heart disability. The opinion writer should reflect that the file was reviewed. The opinion should state all heart related diagnoses after a full review of the file, to include all relevant submitted medical literature. Then the examiner should state:

* an explanation of whether tachycardia or an irregular heartbeat is a disability; 

* whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a current irregular heartbeat disability that is related to service;

* whether it is at least as likely as not that any other heart disability is related to service; and 

* whether it is at least as likely as not that any other heart disability or repolarization disorder was caused or aggravated by any current service-connected disability.

o If aggravated, the examiner should clarify whether there is medical evidence created prior to aggravation or at any time between the aggravation and the current level of disability that shows a baseline of the disability prior to aggravation.

The examiner should reference: 

* April 1968 RMH showing the Veteran denied palpitation or pounding heart;

* October 2002 VA Agent Orange examination showing tachycardia; 

* November and December 2004 PPGH records and ECG showing a diagnosis of angina and an irregular heart rate;

* May 2005 Dr. J.A. record noting significant alcohol intake history until three or four years prior and the belief that the most likely basis for his cardiomyopathy is alcohol cardiomyopathy; 

* April 2006 VAX and addendum; 

* Medical treatise evidence submitted in December 2007, May 2008, July 2009, and August 2010;

* April 2010 VA examination report addendum; and

* January 2013 VA examination report stating the Veteran has ischemic heart disease, but not citing to clinical records demonstrating this diagnosis.

A clear and complete rationale shall be provided for each opinion regarding diagnosis and nexus. 

2. Issue an SOC regarding:

* Entitlement to initial increased ratings for posttraumatic stress disorder (PTSD), rated at 50 percent disabling from February 26, 2007; at 70 percent from August 17, 2011; and at 100 percent from December 17, 2013; and

* Entitlement to an effective date for service connection for PTSD earlier than February 26, 2007.

These issues should not be returned to the Board unless there is a timely substantive appeal.

2. Adjudicate the claim(s) on appeal. If the decision is in any way adverse to the Veteran, provide him and his representative a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


